Case 1:19-cv-25019-CMA Document 26 Entered on FLSD Docket 12/30/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-25019-CIV-ALTONAGA/Goodman

  INFINITY GLOBAL CONSULTING
  GROUP INC., et al.,

         Plaintiffs,
  v.

  TILRAY, INC.; et al.,

        Defendants.
  __________________________________/

                                               ORDER

         THIS CAUSE came before the Court upon a sua sponte examination of the record. Federal

  Rule of Civil Procedure 4(m) requires service of summons and complaint to be perfected upon

  defendants within 90 days after the filing of the complaint. Defendants, Tilray, Inc. and Privateer

  Holdings, Inc. filed the Notice of Removal of Civil Action on December 5, 2019, and to date, there

  is no indication in the court file that Defendants, Hugo Saavedra, Debra Saavedra, and Equitable

  Transitions, have been served with the summons and Complaint. The state court action was filed,

  it appears, on December 2, 2019. (See Removal Status Report [ECF No. 14]). It is therefore

         ORDERED AND ADJUDGED that on or before March 1, 2020, Plaintiff shall perfect

  service upon the Defendants or show cause why these Defendants should not be dismissed for

  failure to perfect service of process. Failure to file proof of service or show good cause by March

  1 will result in a dismissal of these Defendants without prejudice and without further notice.
Case 1:19-cv-25019-CMA Document 26 Entered on FLSD Docket 12/30/2019 Page 2 of 2
                                                 CASE NO. 19-25019-CIV-ALTONAGA


        DONE AND ORDERED in Miami, Florida, this 30th day of December, 2019.



                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                          2
